Citation Nr: 1721489	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

4.  Entitlement to service connection for prostate cancer, to include as due to herbicide and chemical exposure.  

5.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide and chemical exposure.

6.  Entitlement to service connection for coronary artery disease, to include as due to herbicide and chemical exposure.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and K.H. 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas, and Waco, Texas, respectively.  Jurisdiction is currently with the RO in Waco, Texas.  

In April 2015, the Board, in relevant part, reopened claims for service connection for bilateral hearing loss and tinnitus, and remanded the underlying merits for further development.  The Board also remanded the issues of entitlement to service connection for PTSD and prostate cancer, and the issues of whether new and material evidence had been submitted to reopen claims for service connection for diabetes mellitus and coronary artery disease.  The case has since been returned to the Board for appellate review.

The Board notes that an issue on appeal was characterized by the RO as entitlement to service connection for a PTSD.  However, in light of the Veteran's contentions and the medical evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).  

The Board also notes that the Veteran's claims for service connection for coronary artery disease and diabetes mellitus were previously denied in a May 2009 rating decision.  However, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c) (2016).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In this case, the May 2009 rating decision listed personnel records under the evidence reviewed; however, the Veteran's VBMS file contains multiple sets of personnel records and it is unclear which records were associated with the file at the time of the May 2009 rating decision.  The record reflects that the RO submitted a Personnel Information Exchange System request (PIES) using code O19 (personnel records, including unit assignment, combat, etc.) and received a response in October 2006 that all requested records were mailed.  In addition, the record contains service personnel records with "O19" noted on the cover; however, VBMS indicates that the records were received in June 2014 and the documents are not date stamped.  These records include relevant information regarding the details of the Veteran's service in Vietnam.  Moreover, additional service personnel records were associated with the claims file in April 2016.  In light of the foregoing, the Board will reconsider the claims for service connection for diabetes mellitus and coronary artery disease on the merits.  38 C.F.R. § 3.156(c).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit medical records.  Thereafter, the Veteran submitted private medical records that were duplicative of records previously associated with the claims file.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for an acquired psychiatric disorder, prostate cancer, diabetes mellitus, and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is at least as likely as not related to his active duty service.  

2.  The Veteran's current tinnitus is at least as likely as not related to his active duty service.  


CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and tinnitus as organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).	

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.   

The Veteran contends that his bilateral hearing loss and tinnitus are due to excessive noise exposure from aircrafts while working on the flight line during his service in Vietnam.  See, e.g., March 2017 Hrg. Tr. at 29.  

Initially, the Board notes that there is evidence of a current disability.  A June 2007 VA examiner diagnosed bilateral sensorineural hearing loss, and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.303(a).  The Veteran also has a current diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

In addition, the Veteran's service personnel records confirm that his military occupational specialty (MOS) was airman and the he was an airplane captain.  As such, his reported noise exposure is consistent with the circumstances of his military service.  Thus, there is evidence of an in-service injury or event.  

The remaining question is whether the evidence shows that the Veteran's current diagnoses of bilateral hearing loss and tinnitus are related to in-service noise exposure.  

The Veteran testified that his tinnitus onset during service and has continued since that time.  See March 2017 Hrg. Tr. at 33.  The Veteran is competent to report that his symptoms of tinnitus have continued since his military service.  See 38 C.F.R. § 3.159(a)(2) (2015); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cr. 2007); Charles, 16 Vet. App. at 374.  The Board acknowledges that the March 2013 VA examination report noted that the Veteran did not report tinnitus.  However, the VA medical evidence of records shows that the Veteran reported tinnitus prior to the March 2013 VA examination.  See, e.g., June 2007 VA examination; December 2009 VA medical record.  Moreover, the Veteran subsequently testified that he had ongoing symptoms of tinnitus since service.  His testimony is supported by statements noted in an April 2014 private audiology evaluation.  The Board finds no reason to doubt the credibility of his statements.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence may suffice to prove service connection on its own merits).

The Board notes that the record contains negative nexus opinions.  However, the Board finds that the June 2007 and June 2013 VA examinations have little probative value as the examiners did not adequately discuss the significance of the audiometric findings noted on the Veteran's March 1966 separation examination.  In particular, the 45 decibels at 500 hertz for the left ear, which when converted to ISO-ANSI standards shows a hearing loss disability as defined under 38 C.F.R. § 3.385.  Additionally, the opinions regarding tinnitus were conclusory and did not adequately address the Veteran's competent and credible lay statements regarding continuity of symptomatology since service.  Moreover, the December 2016 addendum opinion did not address the Veteran's tinnitus and the opinion regarding his bilateral hearing loss was based on an inaccurate factual premise.  Specifically, the VA examiner stated that the Veteran's military occupation was storekeeper and that he had a low probability of noise exposure.  Thus, the Board finds that the December 2016 VA examiner's opinion lacks probative value.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").   

The record also contains an April 2014 private medical opinion regarding the etiology of the Veteran's current bilateral hearing loss and tinnitus.  The private audiologist opined that it was at least as likely as not that the Veteran's hearing loss and chronic and constant tinnitus were caused by, or contributed to, by noise exposure during his military service.  In so finding, the audiologist noted that the Veteran's separation examination showed a significant 25 decibel shift at 6000 hertz for his right ear.  She further noted that the separation examination showed a 25 decibel shift at 1000 hertz for the Veteran's left ear.

Significantly, the private audiologist considered the Veteran's history and found that the Veteran's current hearing loss was consistent with military noise exposure.  The opinion is also consistent with the medical evidence of record, including the Veteran's service personnel records.  See Reonal, supra.  In addition, the December 2016 VA examiner stated that hearing loss due to noise exposure occurs not at 1000 hertz but at 3000 to 6000 hertz.  Notably, the April 2014 private medical opinion indicated that the Veteran's separation examination showed a significant 25 decibel shift at 6000 hertz for his right ear.  

The Board acknowledges that the private audiologist did not address the Veteran's post-service noise exposure.  However, during the March 2017 hearing, the Veteran testified that his hearing loss onset prior to his post-service employment.  His statements are consistent with the April 2014 private medical report and the June 2007 VA examination that noted a long history of bilateral progressive hearing loss.  The Veteran's testimony also provided additional details regarding his post-service employment.  In particular, he testified that he operated small equipment and drove a truck that did not produce loud noises.  See Hrg. Tr. at 32.  

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2015).  Although there is evidence against the claims insofar as the VA examiners have opined that the Veteran's bilateral hearing loss and tinnitus are not related to his military service, as noted above, the opinions lack probative value.  

The April 2014 private audiologist's opinion along with the Veteran's competent and credible assertions as to the onset of his bilateral hearing loss and tinnitus is sufficient to place the relevant evidence in a state of equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss and service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' ... [I]f... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted. 


REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, remand is necessary to obtain a fully adequate VA examination.  The Veteran was afforded a VA examination in connection with his claim in March 2014 during which the examiner determined that he did not satisfy the criteria for a diagnosis of PTSD.  Rather, the examiner indicated that the Veteran had major depression that was currently in remission.  However, during the March 2017 hearing, the Veteran testified that he experienced ongoing psychiatric symptoms.  Moreover, the VA examiner did not address the VA medical records that noted continued treatment with antidepressant medication for depression during the appeal period.  See, e.g., October 2013 VA medical record.   

The Board notes that the requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293   (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  Therefore, remand is necessary to obtain an additional VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, during the March 2017 hearing, the Veteran provided a more detailed account of his in-service stressor.  Specifically, the Veteran recounted an incident where a pilot was killed ejecting from aircraft.  He indicated that he was tasked with cleaning the pilot's helmet, which contained human remains.   On remand the Veteran should be afforded an additional opportunity to submit more specific stressor information and the RO should attempt to verify the Veteran's asserted in-service stressors.

Regarding the claims for service connection for diabetes mellitus, prostate cancer, and coronary artery disease, the Veteran contends that his disorders are due to exposure to herbicide agents while serving aboard the USS Bon Homme Richard (CVA 31) during the Vietnam Era.  Specifically, he reported that his duties involved cleaning and maintaining aircraft that were used to spray, or otherwise contaminated with, Agent Orange.  See, e.g., November 2006 statement in support of claim; March 2017 Hrg. Tr. at 14.   

An April 2009 Personnel Information Exchange System (PIES) response to a request for documentation of the dates of the Veteran's service in Vietnam indicated that he served aboard the USS Bon Homme Richard which was in the official waters of Vietnam; however, the record provided "no conclusive proof of in-country service."  

The record also contains an article from the Dictionary of American Naval Fighting Ships regarding the Bon Homme Richard.  However, the article did not provide details regarding the location of the USS Bon Homme Richard during the Vietnam era.  The record does not otherwise show that any development was conducted to determine the location of the USS Bon Homme while it was in the official waters of Vietnam. 

In April 2015, the United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  Accordingly, on remand, the AOJ should make efforts to determine the location of the USS Bon Homme Richard during the Veteran's service aboard the ship and whether any area meets the definition of an inland waterway in light of VA's response to the Gray decision.  

Furthermore, during the March 2017 hearing, the Veteran testified that he was exposed to the chemical Toluene as part of his aircraft maintenance duties.  See Hrg. Tr. at 23.  The Veteran's service personnel records show that his military occupational specialty was airman and that he served as an aircraft captain aboard the USS Bon Homme Richard.  As such, the Board finds that his statements are consistent with the circumstances of his military service.  In addition, the medical evidence of record shows diagnoses of prostate cancer, diabetes mellitus, and coronary artery disease.  Based on the foregoing, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006); see also 38 U.S.C.A. § 5103A  (d)(2); 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, diabetes mellitus, prostate cancer, and coronary artery disease. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the Dallas VAMC.  

2.  The AOJ should attempt to verify the Veteran's claimed exposure to herbicide agents.  

In particular, the AOJ should take any appropriate steps to attempt to verify the location of the USS Bon Homme Richard during the time periods in 1964 and 1965 that the Veteran served on that vessel while it was in the official waters of the Republic of Vietnam.  See April 2009 PIES Response.  

3.  After determining the locations of the USS Bon Homme Richard as noted above, the AOJ should review those locations in light of the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015).  In so doing, the AOJ should specifically address whether the USS Bon Homme Richard ever entered an inland waterway as VA defines that term.

4.  The AOJ should send the Veteran a VA Form 21-0781 (Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) and request that he provide the specific details about the claimed stressors associated with his PTSD

5.  Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without response, if it is determined that sufficient details have been provided so as to warrant an attempt to verify the Veteran's stressors, attempt to verify the in-service stressor(s) through the U.S. Air Force and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159 .

6.  After completing the foregoing development, provide the Veteran with a VA examination to determine the etiology of any current psychiatric disorder that may be present, to include posttraumatic stress disorder and depression.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation (e.g., whether the condition was misdiagnosed, whether it dissipated, etc.).

For each diagnosis identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing the foregoing development, provide the Veteran with a VA examination to determine the etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is causally or etiologically related to his military service, to include any chemical exposure therein and any verified herbicide exposure.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any coronary artery disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any heart disorders that have been present during the appeal period.  He or she should also specifically indicate whether the Veteran has any form of ischemic heart disease, to include, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service, to include chemical exposure therein and any verified herbicide exposure.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

9.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any prostate cancer that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer is causally or etiologically related to his military service, to include any chemical exposure therein any verified herbicide exposure.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

10. The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

11.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


